      Case 1:17-cv-00916-RA-BCM Document 152 Filed 01/13/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



IN RE GLOBAL BROKERAGE, INC. f/k/a                  Master File No. 1:17-cv-00916-RA-BCM
FXCM INC. SECURITIES LITIGATION
                                                    CLASS ACTION

This Document Relates To: All Actions


                                     NOTICE OF ERRATA

TO THE COURT AND ALL PARTIES TO THIS ACTION:

       On January 6, 2020, Plaintiffs inadvertently filed a version of the Opening Report on Market

Efficiency by Dr. Adam Werner that contained non-substantive errors. Dkt. No. 151-1. Attached to

this Notice as Exhibit 1 is a corrected version of Dr. Werner’s report, and attached as Exhibit 2 is a

red-lined version highlighting the corrections.

Dated: January 13, 2020                            THE ROSEN LAW FIRM P.A.


                                                   By: /s/ Phillip Kim
                                                   Laurence M. Rosen
                                                   Phillip Kim
                                                   Joshua Baker
                                                   275 Madison Avenue, 40th Floor
                                                   New York, New York 10016
                                                   Telephone: (212) 686-1060
                                                   Fascimile: (212) 202-3827
                                                   Email: lrosen@rosenlegal.com
                                                           pkim@rosenlegal.com
                                                           jbaker@rosenlegal.com

                                                   Lead Counsel for Plaintiffs and the Proposed
                                                   Class
Case 1:17-cv-00916-RA-BCM Document 152 Filed 01/13/20 Page 2 of 3



                                 WOLF HALDENSTEIN ADLER
                                 FREEMAN & HERZ LLP
                                 Matthew M. Guiney
                                 270 Madison Ave.
                                 New York, NY 10016
                                 Tel: (212) 545-4600
                                 Email: guiney@whafh.com

                                 Additional Counsel




                       NOTICE OF ERRATA
                               2
      Case 1:17-cv-00916-RA-BCM Document 152 Filed 01/13/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I, the undersigned say:

       I am not a party to the above case, and am over eighteen years old. On January 13, 2020, I

served true and correct copies of the foregoing NOTICE OF ERRATA and EXHIBIT 1-2 by posting

the documents electronically to the ECF website of the United States District Court for the Southern

District of New York, for receipt electronically by the parties listed on the Court’s Service List.

       I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on January 13, 2020, at New York, New York.


                                                      /s/ Joshua Baker
                                                      Joshua Baker




                                      NOTICE OF ERRATA
                                              3
